Bronson, Ch. J.
This is an appeal from a judgment dismissing an action with prejudice. Plaintiff seeks to recover for malpractice against defendants. When a jury was béing impanelled for the trial of the action plaintiff’s counsel sought to inquire from a prospective juror his opinion or belief concerning a person who-violated the law. Counsel's idea was that, since one of the defendants was not licensed to practice, the setting of the broken limb constituted negligence per se. Upon objection the court indicated that ^further questions along that line were-improper. Thereupon plaintiff moved to amend the complaint so as to allege that one of the defendants was never licensed to practice medicine within the state. The court stated that if the parties wanted to agree upon some terms of continuance the amendment would be allowed; otherwise, it would be disallowed. Defendants’ counsel objected to any continuance. Thereupon the trial court denied the motion for the amendment. Plaintiff’s counsel stated to the court that the purpose of the amendment was to permit the introduction of evidence and base negligence upon the fact that one of the defendants was not admitted to practice. After refusal of the amendment, plaintiff’s counsel stated to the court that plaintiff would stand on the record as it was; that it would be useless to proceed; that he did not wish 'to proceed at this time after such adverse ruling. Defendants then moved for a dismissal. The trial court granted the motion and dismissed the case with costs and with prejudice. The original complaint set forth a cause of action for breach of duty as physicians in failing to properly set plaintiff’s broken limb. The plaintiff maintains that the trial court erred in not permitting the amendment and in advising counsel that upon the pleadings evidence could not be introduced to show that one of the defendants was not licensed as negligence per se.
Plaintiff is in no position to thus predicate error. It was the duty of plaintiff’s counsel to proceed with the trial of the action. Merely because the trial court informed plaintiff’s counsel in a preliminary way that a certain line of evidence would be subject to objection and rejection created no right in the plaintiff to abandon his action for that *292reason and attempt to predicate error thereupon in the absence of any showing tliat otherwise he could not have established a cause of action under the original complaint; it stated a cause of action. It is the duty of attorneys to yield to the direction and the supervision of a trial court in the trial of a cause, making their objections and saving their exceptions courteously, and not to wholly abandon their client’s cause of action simply because the trial court does not agree with counsel as to all of the elements thereof. The due administration of justice so requires.
However, wé are of the opinion that under the circumstances the trial court erred in dismissing plaintiff’s entire cause of action with prejudice. The statute, § '7597, Comp. Laws, 1913, contemplates the preservation of a remedy and a right to be heard where through error of law or error in proceeding plaintiff, without submitting the merits, has abandoned his cause of action. We are of the opinion that under the circumstances plaintiff should not be compelled to suffer the loss of his cause of action. The dismissal should have been without prejudice but with costs to the defendant. It is so ordered without costs to either party.
Christianson, Nuessle, Johnson, and Biudzell, JJ., concur.